Citation Nr: 1316578	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-46 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 17, 1991, for the grant of a total disability rated based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and awarded a TDIU, both effective October 17, 1991.  Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.    

The issue of entitlement to an effective date earlier than October 17, 1991, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

Service connection for PTSD was granted in an August 2009 RO rating decision based in part on service department records which was not of record at the time of the July 1986 original denial of the claim and which confirmed the Veteran's service in Vietnam with a unit that was exposed to various enemy attacks at base camp. 


CONCLUSION OF LAW

The criteria for an effective date of February 18, 1986, for the grant service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for PTSD in an August 2009 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for earlier effective date.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

II.  Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the Veteran is seeking entitlement to an effective date earlier than October 17, 1991, for the grant of service connection for PTSD.  In essence, he contends that he is entitled to an effective date of February 18, 1986-the date he initially filed a claim for service connection for PTSD-as additional service records were added to the claims file following the initial denial that led to the grant of the claim.  

By way of history, the Veteran submitted a claim for service connection for PTSD in February 1986.  The RO denied that claim in July 1986.  The RO noted that it was "not impressed" with the post-service diagnosis of PTSD because the Veteran failed to indicate an in-service stressor that would lead to such a diagnosis.  The Veteran was informed of that decision and of his appellate rights in an August 1986 letter.  However, he did not appeal this rating decision.  Moreover, the Board notes that the Veteran did not submit any evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).  Therefore, the February 1986 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 1989, the Veteran submitted a statement reflecting his intent to file a claim to reopen the claim for service connection for PTSD. In a December 1989 rating decision, the RO determined that new and material evidence had not been submitted and denied reopening the claim.  The Veteran was informed of that decision and of his appellate rights in a letter that same month.  Once again, he did not appeal this rating decision or submit additional evidence within one year of the issuance of the rating decision.  Thus, the December 1989 rating decision became final.  

The Veteran's former U.S. Senator subsequently forwarded a congressional inquiry  from the Veteran dated in October 1991 regarding his claim for PTSD.  The RO again concluded that new and material evidence had not been submitted, and denied reopening the claim in a March 1993 rating decision. However, after a series of Board decisions and remands, the RO eventually granted service connection for PTSD in an August 2009 rating decision.  A 70 percent rating was assigned, effective the October 17, 1991 date of receipt of the congressional inquiry, which had been interpreted as a claim to reopen. 

As noted above, the Veteran's main contention is that the receipt of service records after the original denial of the claim warrants a grant of service connection back to the original date of claim in February 1986 pursuant to 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App 63 (2008).

At the time the Veteran filed his petition to reopen his claim,  "[38 C.F.R.] § 3.400(q)(2) govern[ed] the effective date of benefits awarded when VA reconsider[ed] a claim based on newly discovered service department records." 70 Fed. Reg. 35,388 (proposed June 20, 2005). Read together, sections 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final under [38 C.F.R.] § 3.104." Id. See also 71 Fed. Reg. 52,455  , 52,455 (Sept. 6, 2006) ("[T]he purpose of this rule is to clarify long-standing VA rules . . . which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."); Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).

In 2005, VA renumbered 38 C.F.R. § 3.400(q)(2) as 38 C.F.R. § 3.156(c)(3). The new section provided that the effective date for an award based on 38 C.F.R. § 3.156(c)(1)  is "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim." 38 C.F.R. § 3.156(c)(3); see also 70 Fed. Reg. at 35,389; Mayhue, 24 Vet. App at 278.  Under both the older and amended regulations, "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim." Mayhue, 24 Vet. App. at 279.  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized. Vigil, 22 Vet.App. at 65.

Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source. 

At the time of the July 1986 rating decision initially denying the claim for service connection for PTSD, there was evidence of a diagnosis of PTSD, as noted in a February 1986 VA hospitalization report.  That report also linked the Veteran's PTSD symptoms to his combat experiences in Vietnam.  A March 1986 treatment report also notes symptoms such as nightmares and flashbacks related to his service in Vietnam.  The RO denied the claim, finding that the Veteran's diagnosis of PTSD was not persuasive, given that the Veteran failed to indicate a stressor that would be one of the criteria for such a diagnosis.  The rating decision indicates that the Veteran's service treatment records were reviewed; however, his personnel records were not associated with the claims file at that time and are not cited in the rating decision.

The Veteran's service personnel records were received and added to the claims file in June 1992.  These personnel records confirm the Veteran's service in Vietnam from 1965 to 1966 and list his unit as the 661st Ordnance Company, and then the 205th Ordnance Platoon.  

In the August 2009 rating decision, the RO noted that a records search from the JSRRC revealed various attacks recorded on An Khe, which was the documented base camp area location of the 661st Ordnance Company.  

In this case, the RO granted service connection for PTSD, at least in part, due to service personnel records, as these records confirmed the dates of his service in Vietnam and provided his unit numbers.  In turn, these records allowed for a records search of the Veteran's unit, which provided confirmation of the Veteran's alleged stressors while serving in Vietnam

At the time of the July 1986 rating decision, the RO was aware that the Veteran served in Vietnam and that he claimed his PTSD was due to stressful circumstances while service in Vietnam. Despite the Veteran's silence as to the specific details involved with his claimed stressors, he did provide his service member number, which would have allowed for VA to obtain his personnel records.  His service personnel records did exist and were in the possession of the Government.  These records in turn could have been used to perform a records search to verify the circumstances of the Veteran's service in Vietnam.

As such, VA should have reconsidered the Veteran's claim as opposed to reopening it.  Therefore, the Board finds that the date of claim at issue in this case is the original claim filed on February 18, 1986. 

The determination of the date of claim in this case is not the end of the inquiry. An effective date must be based upon the date of the recipt of the claim and facts found.  As noted above, the Veteran was diagnosed with PTSD in a February 1986 treatment report covering a hospitalization from a period from January to February 1986.  Therefore, the facts indicate that the Veteran had PTSD related to service in approximately January 1986.  Consequently, the facts established that he had PTSD prior to the receipt of claim for service connection on February 18, 1986.  The effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. Accordingly, an effective date of February 18, 1986 is warranted. 

Two exceptions also exist for an effective date prior to the date of claim. As noted above, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran separated in May 1967, and the claim was received in 1986.  As such, the first exception is not available. 

Second, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue. 38 C.F.R. § 3.114(a)(3).  PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a). See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980, would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  As no such claim was received within one year of April 11, 1980, the second exception is also not available.   

In light of the above discussion, the Board concludes that an effective date of February 18, 1986, is warranted for service connection for PTSD. 


ORDER

An effective date of February 18, 1986 for the grant of service connection for PTSD is granted.


REMAND

Given the Board's decision on the claim for earlier effective for the grant of service connection for PTSD, additional development on the claim for an earlier effective date for the grant of a TDIU is warranted.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.); see also Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

In this case, the Board has awarded an earlier effective date for the grant of service connection for PTSD back to February 18, 1986.  The record reflects that the Veteran is service connected only for PTSD.  A 70 percent rating has been in effect since October 17, 1991.  However, a rating has yet to be assigned for the period from February 18, 1986 to October 16, 1991.  

As the assignment of an initial rating for PTSD for the period from February 18, 1986 to October 16, 1991 may impact the decision as to whether the Veteran is entitled to an earlier effective date for the grant of a TDIU during this period, it is inextricably intertwined with the assignment this rating.  See 38 C.F.R. § 4.115b; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, a remand is in order so that this action may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should effectuate the Board's grant of an earlier effective date for the grant of service connection for PTSD, including the assignment of a rating for this disability for the period from February 18, 1986 to October 16, 1991.

2.  The RO should undertake any additional development deemed warranted pursuant to the claim for earlier effective date for the grant of a TDIU, to include consideration of referral of the claim to the VA Director of Compensation and Pension Service for extraschedular consideration, if applicable.

3.   The RO should then readjudicate the claim for an earlier effective date for the grant of a TDIU. If the claim remains denied, the RO should issue and appropriate supplemental statement of the case and should afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


